          Case 2:20-cv-00611-MPK Document 22 Filed 10/23/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS R. GALLOWAY, JR.,                        )
                                                )
               Plaintiff,                       )       Civil Action No. 20-611
                                                )       Magistrate Judge Maureen P. Kelly
                        v.                      )
                                                )
JOHN R. WALTON, Warden, Westmoreland            )
County Prison, WESTMORELAND                     )
COUNTY PRISON, WESTMORELAND                     )       Re: ECF No. 18
COUNTY COURTS, WESTMORELAND                     )
COUNTY DA’S OFFICE, GEORGE                      )
LOWTHER, D. Security Warden, ERIC               )
SCWARTZ, D. Warden of Treatment, LT.            )
PALESKI, and LT. BILL,                          )
                                                )
               Defendants.                      )



                                     ORDER OF COURT


        Thomas R. Galloway, Jr. (“Plaintiff”), is currently a pre-trial detainee at the

Westmoreland County Prison. He is also subject of a detainer from the Pennsylvania Board of

Probation and Parole for violating his parole, apparently by the existence of the new pending

criminal charges against him. Plaintiff, proceeding pro se, submitted a Motion for Leave to

Proceed in Forma Pauperis (“IFP Motion”), which was ultimately granted. ECF No. 8. The

grant of IFP status requires that Plaintiff make partial payments out of his prison inmate account

until the filing fee is paid.

        Most recently, Plaintiff has filed correspondence with the Court, ECF No. 18, in which he

makes several requests. We will treat the correspondence as a Motion, seeking various forms of

relief. Treated as such, the Court denies the Motion.
          Case 2:20-cv-00611-MPK Document 22 Filed 10/23/20 Page 2 of 3




        First, Plaintiff complains that he has not received receipts from this Court’s Clerk of

Court for two payments deducted from his inmate account toward his filing fee obligation. If

Plaintiff wishes to receive receipts for payments, he must send self-addressed stamped envelopes

to the Clerk’s Office requesting such receipts. As a one-time courtesy, the Court is enclosing a

copy of the docket sheet that shows one payment received by the Clerk’s Office on September

15, 2020 in the amount of $ 20.00. ECF No. 17.

        Plaintiff is also informed that this case is NOT a class action. See ECF No. 16 at 3 (“In

the first and second paragraphs of the Motion, Plaintiff references this case as a class action and

requests that ‘this above action to be a class action’ to effectuate changes at the Westmoreland

County Prison. ECF No. 15 at 1. A review of the docket and the Amended Complaint reveals

that Plaintiff did not file a class action complaint nor did he make any allegations in the

Amended Complaint relative a plaintiff class. No motion for class certification was filed. As

such, this request is denied.”). Hence, Plaintiff is solely responsible the filing fee in this case.

Moreover, Plaintiff is informed that he must pay the filing fee while the action is pending and

even after the case is resolved until the complete filing fee is paid and will be required to

immediately pay the entire filing fee if his IFP status is revoked.

        Next, Plaintiff requests this Court to tell the Westmoreland County Prison to stop taking

20% of his monthly inmate account income for the filing fee herein as well as taking an

additional 20% of his monthly inmate account income for the filing fee of state cases. Plaintiff’s

request is DENIED. Westmoreland County Prison is properly taking 20% each month for each

filing fee that Plaintiff owes.   Cf. Bruce v. Samuels, 577 U.S. 82, 87 (2016) (“We agree with

the appeals court that § 1915(b)(2) calls for simultaneous, not sequential, recoupment of multiple

filing fees.”).

                                                      2
          Case 2:20-cv-00611-MPK Document 22 Filed 10/23/20 Page 3 of 3




        Plaintiff also references a habeas case which he has pending in this Court. Galloway v.

Walton, No. 20-cv-598 (W.D. Pa.). Plaintiff asks why he has not received a ruling in that case.

A ruling in that case will be rendered in the ordinary course which could take some months given

the press of other earlier filed habeas petitions.

        In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any

appeal is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street,

Room 3110, Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any

appellate rights.

                SO ORDERED this 23rd day of October 2020.



                                                     BY THE COURT:

                                                     /s/ Maureen P. Kelly
                                                     MAUREEN P. KELLY
                                                     UNITED STATES MAGISTRATE JUDGE




cc:     THOMAS R. GALLOWAY, JR.
        3442020
        Westmoreland County Prison
        3000 South Grand Blvd
        Greensburg, PA 15601




                                                     3
